Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of claims 12-20 in the reply filed on 4/29/2022 is acknowledged.
           Claims 21-22 should be canceled.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
          The recitation “the connection” on line 4 of claim 15 lacks clear antecedent basis. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 13, the recitation “a digital signal” is confusing because  if this is additional “signal” or a further recitation of the previously claimed “signal” in claim 12.
In claim 15, the recitation “an ECU . . . signals” on lines 2-5 is unclear, as such indefinite. For example, it  is unclear what the ECU or IC and the backward compability are, and how the ECU can facilitate the communication and the compatibility and “automatically detect the connection compatible;  where the “signals” on lines 4-5 come from, and if the recitation “signals” are additional “signals” or a further recitation of the previously claimed “signal” in claim 12. Also, it is unclear how this limitation is read on the preferred embodiment, insofar as understood,  no such detection is seen on the drawings.
In claim 16, it is unclear how the ECU can be adapted to switch  between the “high speed” and “legacy mode” and what are the speed and mode are.
In claim 17, the recitation “the system” lacks clear antecedent basis and what the system and “relevant components are.
In claim 18, it is unclear what the “supply wire” is and how the wire and the ground remain “unchanged”.
In claim 19, the recitation “the CAN bus” on line   lacks clear antecedent basis. It is unclear how this bus can be “used”.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 18 are rejected under 35 USC 102 (a((2) as being anticipated by Nalepka et al (US 2016/0052,453).
Regarding to claims 12, Nalepka et al disclose the device as shown on Figures 1-4H comprising:
-a connector (261-262) of the towing vehicle and a connector of the towed vehicle, which connectors are connected via a cable (263), see Figure 2A, 
wherein the connectors (261-262) are compliant with a standard selected from ISO7638 and each connector has at least four pins, and pins of the connector of the towing vehicle are connected to pins of the connector of the towed vehicle by twisted pairs of wires (33) adapted to carry a digital differential signal, see the paragraphs 0049-0050.  
Regarding to claim 13, wherein the twisted pairs (263) of wire carry a digital differential signal at a lower voltage (power voltage) to a discrete signal, see Figure 3A.  
Regarding to claim 14, wherein further digital signals are transmissible between the towing vehicle and the towed vehicle via a ISO 11992-3 CAN bus, see the paragraph 0042 and Figure 3A.  
Regarding to claim 18, inherently,  wherein ground and supply wires between the towing vehicle and towed vehicle remain unchanged.

                                                  Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Nalepka et al (US 2016/0052,453) in view of Fry et al (WO 2018069326 A2).
          Nalepka et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the ISO 12098 connector has 15 pins and wires on pins 1,2,3,5,6,7,8 and 10 of the ISO12098 connector are used to form four twisted pairs, which conform to Category 5 standard as called for claims 20.
        Nevertheless, Fry et al   suggests to employ the connector with a standard selected from IS012098 having 15 pins for providing more flexible and cost effective. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the connector suggested by Fry et al in the device of Nalepka et al for the purpose of providing more flexible and cost effective.
Lacking of showing any criticality, wiring on pins 1,2,3,5,6,7,8 and 10 of the ISO12098 connector are used to form four twisted pairs, which conform to Category 5 standard as claims for enhancing the wirings is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.

Claims  12-20  are rejected under 35 USC 103 as being unpatentable over Rigsby et al (US 5,739,592) in view of  Fry et al (WO 2018069326 A2).
Regarding to claim 12, Rigsby et al disclose the device as shown on Figures 1-19B comprising:
- a connector (62, 72) of the towing vehicle and a connector of the towed vehicle, which connectors are connected via a cable (74),  and each connector has at least four pins, and pins of the connector of the towing vehicle are connected to pins of the connector of the towed vehicle by twisted pairs of wires adapted to carry a digital differential signal, see the paragraph 18 .  
Regarding to claim 13, wherein the twisted pairs of wire inherently carry  a digital differential signal at a lower voltage to a discrete signal.  
 Regarding to claim 15, further comprising: an ECU or IC (358, 359) on Figure 14 of Rigsby et al  placed close to a respective connector (62, 72) on the towing and towed vehicle to facilitate digital communication as well as backward compatibility, which ECU or IC is configured to automatically detect if the connection is compatible with digital signals or expects discrete signals, see column 23, Figure 20A-21.  
Regarding to claims 16 and 19,  wherein the ECU or IC (358, 359) is adapted to switch between a high speed and legacy mode, see Figures 20A-21.  
Regarding to claim 18,  inherently, wherein ground and supply wires between the towing vehicle and towed vehicle remain unchanged.  
          Rigsby et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the connectors are compliant with a standard selected from ISO12098, ISO7638, ISO1185, ISO3731, ISOl446 as combined in claim 1.  
        Nevertheless, Fry et al   suggests to employ the connector with a standard selected from IS012098, IS07638, ISO1185, IS03731, ISO11446 for providing more flexible and cost effective. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the connector suggested by Fry et al in the device of Rigsby et al for the purpose of providing more flexible and cost effective.
Regarding to claim 14, wherein the modified device would have the digital signals are transmissible between the towing vehicle and the towed vehicle via an ISO 11992-3 CAN bus, see fourth paragraph of page 1 of Fry et al.  
Regarding to claim 17,  wherein the legacy mode is also a safe mode that the system enters if there should be any fault with the ECU or IC or other relevant components.  
Regarding to claim 20, wherein the ISO 12098 for Fry et al connector has 15 pins, see the paragraph 4. Lacking of showing any criticality, wiring on pins 1,2,3,5,6,7,8 and 10 of the ISO12098 connector are used to form four twisted pairs, which conform to Category 5 standard as claims for enhancing the wirings is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842